ALARCÓN, Circuit Judge,
dissenting:
I respectfully dissent.
In this matter, we must initially determine whether APAC,1 a group whose members are not direct customers of BPA, has standing to challenge the REP-12 Settlement Agreement. BPA and the inter*969vening parties,2 some of whom supply electricity to APAC’s members, contend that APAC’s members lack standing to bring this challenge because they are not direct customers of BPA. APAC counters that it has standing on account of its members’ cost-based pass-through contracts with the COUs.3 I would deny the petition because it is my view that we lack the power to review its merits because APAC has failed to demonstrate that it has Article III standing. Accordingly, I am persuaded I lack the power to comment on the majority’s opinion regarding the merits of APAC’s petition.
I
Because standing was not at issue in the agency proceeding below, we must consider the question in the first instance. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1119 (9th Cir.2009) (“Questions of standing ... may be raised and considered for the first time on appeal, including sua sponte.” (citations omitted)). We must first consider whether at least one of APAC’s members “suffered sufficient injury to satisfy the ‘case or controversy’ requirement of Article III.”4 Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir.2004). If APAC establishes Article III standing, we next would be required to determine whether one of its members has prudential standing — “whether a statute has conferred ‘standing’ ” on at least one of APAC’s members, id. at 1175, such that the member falls “within [the statute’s] zone of interests,” Cent. Ariz. Water Conservation Dist. v. EPA 990 F.2d 1531, 1538 (9th Cir.1993) (internal quotation marks omitted).
A
Article III of the United States Constitution limits the power of the courts to the resolution of actual “Cases” and “Controversies.” U.S. Const., art. III, § 2; Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 70 L.Ed.2d *970700 (1982). “[T]he irreducible constitutional minimum of standing contains three elements”: (1) injury in fact, (2) causation, and (3) redressability. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). Thus, the party seeking to establish standing must show the “actual or imminent” “invasion of a legally protected interest ” that is “fairly traceable to the challenged action” and is “likely ... to be redressed by a favorable decision.” Id. at 560-61, 112 S.Ct. 2130 (emphasis added) (alterations, citations, and quotation marks omitted). The party seeking to establish jurisdiction — here, APAC — bears the burden of demonstrating standing. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 & n. 3, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006); Lujan, 504 U.S. at 561, 112 S.Ct. 2130. When, as here, the party seeking to establish standing “is not himself the object of the government action or inaction he challenges, standing is not precluded, but is ordinarily ‘substantially more difficult’ to establish.” Lujan, 504 U.S. at 562, 112 S.Ct. 2130 (quoting Allen v. Wright, 468 U.S. 737, 758, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984)).
1
Both BPA and APAC rely on the NWPA’s language and legislative history in making their respective standing arguments. Additionally, APAC supplemented the record on appeal with two affidavits.5 Though slightly different, the affidavits establish that two of APAC’s members purchase electricity from BPA’s COU customers, which purchase power from BPA directly. Two of APAC’s members have operated in the past6 or currently operate facilities in the Pacific Northwest that manufacture goods from forest products. Georgia-Pacific LLC’s (“GP”) paper mill in Wauna, Washington accounts for approximately 70% of the total load served by its COU supplier, and its Toledo packaging and container-board mill accounts for approximately 40% of the load served by its COU supplier. APAC’s members’ agreements with the COUs are “cost-based pass-through” contracts by which members purchase power from the COUs at the COUs’ cost of purchasing power from BPA — and, in some cases, other sources — plus any additional charges for overhead. As a result of these pass-through contracts, “the rates and charges incurred by [the COUs] to purchase power from BPA ... are recovered from [APAC’s members].” And, while at least one member’s supplier had the “right to depart from this arrangement upon giving the contractually required notice,” the COU supplier “did not do so during the contract term.” The affidavits state that APAC’s members consequently “are directly impacted financially by any rate increases and decreases adopted by BPA.”
BPA has not refuted or submitted supplemental evidence controverting these facts, though it argues they are insufficient to confer standing on APAC. Thus, the *971only question regarding APAC’s standing is whether it submitted sufficient admissible evidence to support each element of standing by a substantial probability.7
2
To establish Article III standing, APAC must first demonstrate by a substantial probability that at least one of its members suffered or will suffer a injury in fact — the invasion of a legally protected interest that is concrete and particularized, and actual or imminent. Lujan, 504 U.S. at 560-61, 112 S.Ct. 2130. APAC has not satisfied this burden.8
APAC claims the REP12 Settlement harms its “concrete economic interests” in two ways: (1) it creates future harm by *972providing “unlawfully inflated” REP benefits to the IOUs; and (2) it perpetuates past harm by failing to redress the overcharges the COUs incurred (and in turn passed on to APAC’s members) as a result of the 2000 REP Settlement. As to the former, APAC contends BPA recovers the cost of the REP benefits in the Settlement by increasing the COUs’ rates, which pass through to APAC’s members pursuant to their contracts with certain COUs. As to the latter, APAC notes that the REP12 Settlement Agreement reimburses the COUs for overpayments by providing billing credits, or “Refund Amounts,” in an attempt to cure the overcharges the Ninth Circuit declared improper in Golden Northwest Aluminum, Inc. v. Bonneville Power Administration, 501 F.3d 1037 (9th Cir.2007), and Portland General Electric Co. v. Bonneville Power Administration (PGE), 501 F.3d 1009 (9th Cir.2007). APAC asserts these Refund Amounts are an “illusory fiction” and consequently fail to redress its members’ past harm. APAC contends that if it cannot challenge the REP-12 Settlement Agreement, its members will never have an opportunity “to remedy those past wrongs.”
It is undisputed that APAC’s members do not contract with BPA for their power but instead contract with third-parties that in turn contract with BPA — here, some of BPA’s COU customers. APAC contends that it has demonstrated that its members’ rates directly rise and fall with the COUs’ rates as a result of the “cost-based pass-through contracts” they have with the COUs, under which “[APAC] buys power from [a COU] at [the COU]’s cost to purchase the power from BPA, plus additional charges for overhead.” BPA and the Joint IOUs argue these pass-through contracts are insufficient to confer standing. Specifically, BPA contends that APAC “has no relationship with BPA to support standing in this case” because its members are not BPA customers and do not have a direct relationship with BPA. As a result, BPA is not the party that sets the rates APAC’s members pay, rather, the COUs do.
The general harm APAC claims — economic — has been recognized as a type of legally cognizable harm because paying excessive rates, either in the past or the future, is a concrete injury. See Alcoa, 903 F.2d at 590 (“There is harm in paying rates that may be excessive.... ”); see also Sierra Club v. Morton, 405 U.S. 727, 733-34, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972) (“[Economic injuries have long been recognized as sufficient to lay the basis for standing....”). While APAC identifies a legally cognizable type of harm, it nevertheless has failed to establish a legally cognizable interest because it cannot point to any right that would entitle its members to a particular rate. APAC maintains that its members’ pass-through contracts with the COUs confer statutory and contractual rights. APAC asserts that its members’ contracts with the COUs entitle those members to the rights the COUs enjoy pursuant to the NWPA and their direct contracts with BPA.
I first consider APAC’s claimed statutory rights9 under the NWPA. The NWPA *973identifies the three customer groups— COUs, IOUs, and DSIs — that fall within its purview and establishes guidelines and methodologies for calculating those customers’ rates.10 The NWPA requires BPA to promulgate these three groups’ rates in compliance with certain statutory obligations. 16 U.S.C. §§ 839c(c)(5), e(b)(2). These statutory mandates do not, however, constrain the rates of downstream end users like APAC’s members. See id. § 839e(b)(2) (providing guidelines for rate-setting relating to BPA’s three direct customer groups). Furthermore, the NWPA distinguishes between a “customer,” which it defines as “anyone who contracts for the purchase of power from the Administrator,” id. § 839a(7) (emphasis added), and a “consumer,” which it defines as “any end user of electric power,” id. § 839a(5). Customers are entitled to specified rate protections, while “consumers” under the Act, like APAC’s members and residential customers, are not. The NWPA refers to “consumers” in the “Congressional declaration of purpose,” but one reference merely describes BPA’s general policy of including an array of parties in its administrative proceedings,11 including the “public at large,” id. § 839(3), and a second states only that BPA’s customers and their consumers should continue to bear the costs of administering the region’s electric power requirements, id. § 839(4). Because the NWPA groups all “end users” into the broad “consumers” category — including end users like residential consumers— these brief references do not establish that APAC’s members have the right to any particular rate under the Act.
Additionally, while the NWPA contemplates the involvement of consumers of BPA power in its administrative proceedings and recognizes that the NWPA may benefit many parties (including the general public), it does not provide protections to these indirect consumers in its rate-setting provisions. For example, the NWPA requires that the IOUs pass through their REP benefits to their residential customers. 16 U.S.C. § 839c(c)(3); see PGE, 501 F.3d at 1015. Thus, individual residential consumers of BPA power enjoy pass-through benefits from the IOUs, much as APAC’s members enjoy pass-through rates from the COUs through their contracts. Thus, to the extent the majority would rest APAC’s standing on the pass-through nature of its members’ contracts, individual residential purchasers of BPA power would also have standing based on the same pass-through nature of their rates.
In addition, nothing in the NWPA’s legislative history suggests that Congress, in insuring that the benefits flowing from BPA’s direct customers’ rates would pass to end users, intended to confer a right on the. end users of BPA power, including all residential customers. For example, while Congress expressed a desire to protect “the customers of preference utilities” by *974implementing the Rate Ceiling,12 Congress also stated repeatedly that it intended to benefit the IOUs’ residential customers by implementing the REP.13 Like the NWPA’s statutory language, the Act’s legislative history — -which also recognizes the NWPA’s benefit to indirect consumers— does not establish that indirect consumers have the right to any particular rate under the NWPA. Put differently, Congress’s placement of restrictions on the rates that BPA’s direct customers charge their customers does not confer a right on those indirect customers to challenge BPA’s contracts with its direct customers.14
APAC responds that it is not just another downstream consumer of BPA power, but rather a “significant purchaser” of BPA power. To support this argument, APAC submits evidence, inter alia, that one of its members, GP, purchases 70% of the total load served by one of BPA’s COUs, which in turn purchases 80% of its power from BPA. APAC’s evidence, though scant, likely establishes that it is a “significant purchaser” of BPA power. But being a “significant purchaser” of BPA power does not itself establish that at least one of APAC’s members has suffered a legally cognizable injury. This Court used the term “significant purchaser” of power in Public Utility District No. 1 of Douglas County v. Bonneville Power Administration (PUD), 947 F.2d 386, 390 n. 1 (9th Cir.1991). There, in a footnote, we found that the intervenors-customers of certain public utilities alleged a sufficient injury where uncompensated losses to public utilities directly affected the customers’ rates. Id. In reaching that conclusion, we noted that the entities were “significant purchasers of [BPA] power,” but also relied on the intervenors-customers’ statutory right,15 under certain circumstances, to obtain compensation for monetary costs and power losses. Id. APAC similarly argues that BPA’s adoption of the REP12 Settlement Agreement will increase the COUs’ rates, which in turn will increase the rates of APAC’s members who are “significant purchasers” of BPA power. Unlike the customers in PUD, however, APAC does not (and cannot) point to a statutory guarantee that its members will be charged a certain rate or a statutory mandate that the COUs pass on credits or refunds to APAC’s members. Having pass-through contracts and being a “significant purchaser” without more, does not establish a legally cognizable injury.
APAC similarly cites In re California Power Exchange Corp., 245 F.3d 1110 (9th Cir.2001), for the proposition that “end-use (or retail) customers have standing when their serving utility’s costs are increased.” However, the holding in California Power Exchange was not so broad. There, the intervenor — city petitioned for mandamus *975to compel the PERC to take action on California wholesale power purchasers’ requests for refunds. In re Cal. Power Exch. Corp., 245 F.3d at 1119. This Court addressed the city’s standing in a footnote, holding that the city — a public utility customer — had standing because it had been injured by “unjust and unreasonable short-term rate conditions in California (in the form of higher electricity bills), and any refunds owed to [the utility] would redress the City’s injury, insofar as such refunds would flow through to [the utility’s] customers in the form of rate reductions.” Id. at 1124 n. 14. The injury there was not speculative — we could conclude with certainty that any refunds to the utilities “would flow through” to the city because a state statute so provided. See id. (quoting and citing Cal. Pub. Util.Code § 332.1(2)). Thus, like the holding in PUD, the California Energy court’s holding was narrow and relied on the petitioners’ statutory right to compensation to establish certainty of injury and redressability.16 APAC has pointed to no such statutory right here.
Nor does APAC allege a legally cognizable injury arising from a contractual right. The majority’s reliance on Central Arizona Water Conservation District v. EPA 990 F.2d 1531 (9th Cir.1993) is misplaced. In Central Arizona, this Court held that the petitioners — a water district and four related irrigation districts — had standing to challenge an EPA regulation that required a generating station to reduce sulfur dioxide emissions by 90%. Id. at 1537-38. We held the petitioners, as direct customers of the generating station, established an injury in fact where they were “contractually required” to repay the generating station “the major portion of’ costs relating to the station’s compliance with the EPA order. Id. at 1534, 1537-38. APAC argues, and the majority opinion suggests, that EPA and BPA are analogous in that both engaged in agency determinations that affected indirect parties and consequently that these indirect parties both have standing to challenge the agency determination. However, this comparison ignores that in this instance BPA occupies a role that is distinct from the EPA’s regulatory role, in that BPA was acting within its power to contract by adopting the REP-12 Settlement Agreement. Accordingly, BPA is analogous to the generating station that directly contracted with the water and irrigation districts. In contrast to those directly contracting customers, APAC’s members are merely downstream retail customers.
The facts here are also distinguishable from the second contractual case on which the majority relies, Maricopa-Stanfield, where the Ninth Circuit held that the plaintiffs established “injury in fact.” 158 F.3d at 435. There, the plaintiffs were irrigation districts who claimed that adoption of the San Carlos Apache Tribe Water Rights Settlement Act of 1992 (“SCAT Act”) resulted in the government taking their rights to certain water without just compensation. Id. at 433. There, we concluded that irrigation district alleged a legally cognizable injury. However, the irrigation districts’ legal rights arose from their direct contracts with the United States. See id. at 431 (“Each of the Districts entered into a subcontract with the United States Department of the Interior____” (emphasis added)), 434 (noting that the districts demonstrated a legally *976cognizable injury because they alleged that “the SCAT Act’s reallocation ... indirectly deprived the Districts of water due to them in their subcontracts ” (emphasis added)). Unlike the irrigation districts in Maricopa-Stanfield, APAC’s members cannot point to an entitlement in a direct contract with an agency of the United States. And, contrary to the majority’s suggestion otherwise, neither Central Arizona nor Maricopa-Stanfield stand for the proposition that a downstream retail customer can establish an injury in fact.
“It is ... a fundamental restriction on our authority that in the ordinary course, a litigant must assert his or her own legal rights and interests, and cannot rest a claim to relief on the legal rights or interests of third parties.” Hollingsworth v. Perry, 570 U.S.-,-, 133 S.Ct. 2652, 2663, 186 L.Ed.2d 768 (2013) (emphasis added) (internal quotation marks and alteration omitted). APAC attempts here to assert the COUs’ statutory and contractual rights, where APAC’s members lack their own. This Court has never found standing under such circumstances. I would not extend standing here and would hold that APAC has failed to demonstrate that its members suffered a legally cognizable injury.
3
Similarly, I would conclude that APAC also has failed to demonstrate causation and redressability by a substantial probability. “Traceability and redressability are linked causation requirements that look in different directions.” Donald Doernberg & C. Keith Wingate, Federal Courts, Federalism and Separation of Powers: Cases and Materials 54 (2d ed.2000). “Traceability” or causation is backward-looking and refers to whether a party’s injury arises from the alleged wrongful conduct. Id.; see also M-S-R Pub. Power Agency v. Bonneville Power Admin., 297 F.3d 833, 843 (9th Cir.2002) (stating that to demonstrate causation, a party must establish that its injury is “fairly traceable to the challenged action of the [agency], and not the result of the independent action of some third party not before the court” (quoting Bennett v. Spear, 520 U.S. 154, 167, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997))). “Redressability,” on the other hand, is forward-looking and considers whether the relief requested is likely to improve the situation for the party requesting it. Doernberg & Wingate, supra, at 54. Thus, APAC must demonstrate that a favorable decision here would create “a significant increase in the likelihood that [APAC’s members] would obtain relief that directly redresses the injury suffered.” Utah v. Evans, 536 U.S. 452, 464, 122 S.Ct. 2191, 153 L.Ed.2d 453 (2002). APAC fails to establish causation and redressability because of a fatal flaw common to both queries — the COUs independent decisions have a significant effect on APAC’s members’ alleged harm and prevent this Court from redressing that alleged harm.
When an alleged injury arises from government action relating to a third party, as here, “standing is not precluded, but it is ordinarily substantially more difficult to establish.” Lujan, 504 U.S. at 562, 112 S.Ct. 2130 (internal quotation marks omitted); Clapper v. Amnesty Int’l USA, 568 U.S. ——,-, 133 S.Ct. 1138, 1150, 185 L.Ed.2d 264 (2013) (“We decline to abandon our usual reluctance to endorse standing theories that rest on speculation about the decisions of independent actors.”). Indeed, “it becomes the burden of the plaintiff to adduce facts showing that those choices have been or will be made in such manner as to produce causation and permit redressability of injury.” Lujan, 504 U.S. at 562, 112 S.Ct. 2130. APAC has not met its burden here.
*977BPA and the Joint IOUs contend that the lack of a direct contractual relationship between APAC and BPA renders APAC unable to establish causation and redressability. BPA argues that “any burden imposed on APAC’s members comes from the COUs that sell power to them,” rather than from BPA. Similarly, the Joint IOUs assert that APAC’s alleged injury will not be redressed by a favorable decision here because such redress would depend on the actions of third parties — the COUs with whom APAC contracts. In response, APAC argues, and the majority agrees, that the “pass-through nature” of its members’ contracts with the COUs prevents the COUs from acting as “independent” third parties. As such, APAC claims a favorable ruling here would redress its members’ harm by restoring their preSettlement rates.
Contrary to the majority’s conclusion, the COUs’ “independent decisions” do have a “significant effect” on APAC’s members’ alleged harm. See Allen, 468 U.S. at 759, 104 S.Ct. 3315. As noted above, at least one member’s contract with its COU supplier allowed the COU to depart from the parties’ contractual arrangement by providing notice. Furthermore, as direct BPA customers, the COUs are statutorily entitled to enter into contracts with BPA, including contracts that settle rate disputes with BPA and waive their rights to BPA benefits to which they otherwise would be entitled under the NWPA. See PUD, 947 F.2d at 396 (“[Njothing in the statute suggests that a non-Federal project cannot waive its right to compensation.”); Avista Corp. v. Bonneville Power Admin., 380 Fed.Appx. 652, 654-55 (9th Cir.2010) (holding that IOUs can waive their REP benefits because nothing in § 5 “preclude[s] waiver of benefits”). It makes little sense that the statute would allow the COUs to waive such rights, but also allow the COUs’ customers to challenge such waivers. When entering into settlement agreements, parties often give up rights to which they otherwise would be entitled in exchange for predictability. This Settlement is a compromise by which the contracting parties agreed to give up the possibility, inter alia, of more REP benefits, lower rates, or more refunds — in exchange for greater certainty and lower litigation costs. That is precisely what APAC’s COU suppliers17 did here — they waived their rights to potentially higher reimbursements of past overcharges.18 The rights the COUs gave up are valuable, but so is predictability. APAC’s members cannot now step into the COUs’ shoes to challenge the Settlement.19
*978APAC is not the correct party to adjudicate the claims in this petition. “[T]he standing inquiry requires careful judicial examination of [the facts supporting standing] to ascertain whether the particular plaintiff is entitled to an adjudication of the particular claims asserted.” Allen, 468 U.S. at 752, 104 S.Ct. 3315 (emphasis added); see Hollingsworth, 570 U.S. at -, 133 S.Ct. at 2663 (“It is ... a fundamental restriction on our authority that in the ordinary course, a litigant must assert his or her own legal rights and interests, and cannot rest a claim to relief on the legal rights or interests of third parties.” (emphasis added) (internal quotation marks and alterations omitted)). APAC’s remedy, if any, lies with the COUs with which its members contract. APAC’s statement that “BPA’s preference customer utilities are fiduciaries for their customers who actually incurred costs resulting from BPA’s unlawful treatment of the REP costs pursuant to the 2007 Decisions” only supports the conclusion that APAC’s remedy is not against BPA — which has no duty to APAC — but rather against the COUs, which (according to APAC) owe fiduciary duties to its members.
Moreover, APAC has not established that the perpetuation of APAC’s past harm is fairly traceable to BPA. APAC’s evidence demonstrates that the rates BPA charges its utilities pass through to the utilities’ customers, but does not demonstrate that any credits or refunds for past overcharges also pass from the utilities to APAC’s members. This is important because APAC’s alleged past harm arises from these overcharges and the perpetuation of this harm arises from the Settlement’s alleged failure to remedy this harm. Unlike the indirect customers in California Power Energy and PUD, APAC does not point to a statute that would entitle its members to such refunds. And, unlike the *979direct customers in Maricopa-Stanfield, it cannot rely on a contractual right with BPA that would entitle its members to such refunds. If the COUs are able to amend their contracts, retain these refunds, or account for them in a manner that would not directly lower APAC’s members’ rates, any action by this Court would not redress APAC’s harm. Given that at least one of APAC’s member’s supplier was able to alter the terms of the pass-through contract upon notice, APAC has not established by a substantial certainty that a favorable ruling here would provide its members with the relief they seek. APAC carries the burden of supporting each element of standing with admissible evidence and has failed to do so.
I conclude that APAC has failed to establish standing under Article III of the United States Constitution because it has not demonstrated by a substantial probability that at least one of its members has a legally cognizable injury that is fairly traceable to BPA’s adoption of the REP12 Settlement, or that granting this petition would redress its harms. For these reasons, I would hold that this Court lacks jurisdiction to reach the merits of APAC’s contentions.
CONCLUSION
As I would conclude that APAC lacks standing, I would deny APAC’s petition for review.

. Three groups of intervenors sought and were granted permission to intervene and file answering briefs: (1) Joint COUs; (2) Joint IOUs; and (3) State Commissions. These parties joined in BPA's arguments. The Joint IOUs separately challenge APAC’s standing in their answering brief. APAC filed a motion to supplement the record with affidavits, which the court granted. BPA filed a response to APAC’s motion to supplement the record with affidavits, contending that although it did not oppose APAC’s motion, APAC's evidence failed to establish standing.


. APAC has previously challenged BPA's determinations in this Court. See, e.g., Ass’n of Pub. Agency Customers, Inc. v. Bonneville Power Admin. (APAC), 126 F.3d 1158, 1163 (9th Cir.1997); Pub. Utils. Comm’n of Cal. v. FERC, 814 F.2d 560 (9th Cir.1987); Aluminum Co. of Am. v. Bonneville Power Admin. (Alcoa), 903 F.2d 585, 587 (9th Cir.1989). Of those cases, BPA disputed APAC’s standing only in APAC. 126 F.3d at 1183 n. 9. There, the Ninth Circuit declined to decide whether APAC had standing to challenge BPA’s final actions because it was uncontested that two other petitioners raising the same challenges in the proceeding had standing. See id. A ruling on APAC’s standing is necessary here, however, because APAC is the only party challenging the REP-12 Settlement Agreement.


.An association like APAC has standing to bring suit on behalf of its members if: (1) at least one of its members had standing to bring this petition on its own; (2) by bringing this petition APAC sought to protect interests germane to its purpose; and (3) neither the claim brought nor relief sought by APAC requires individual members to participate in the lawsuit. See Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977). Neither BPA nor the intervenors argue, nor is there any reason to believe, that APAC fails to satisfy the second and third elements of this test. The only inquiry, then, is whether at least one of APAC’s individual members has standing under Article III.


. We consider APAC’s affidavits solely to determine whether APAC has standing. While a party may not supplement the record on appeal from an agency decision, this rule does not apply when a party attempts to establish standing. See Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 117 F.3d 1520, 1527-28 (9th Cir.1997) ("Because Article Ill’s standing requirement does not apply to agency proceedings, petitioners had no reason to include facts sufficient to establish standing as a part of the administrative record.’’). Standing was not at issue in the earlier proceedings. Accordingly, APAC may establish standing during the briefing phase. Id. at 1528.


. The Lovely Affidavit repeatedly uses the past tense when describing APAC’s member. I accordingly assume this member is no longer in operation and no longer has a contract with the COU.


. The Ninth Circuit has not explicitly articulated the appropriate burden of production that a petitioner bears when directly appealing an agency decision, but suggested in Northwest Environmental Defense Center that the appropriate standard is a summary judgment standard. 117 F.3d at 1528-29; Lujan, 504 U.S. at 561, 112 S.Ct. 2130 ("[F]acts that must be averred (at the summary judgment stage) [and] proved (at the trial stage) in order to establish standing.... ”); cf. Didrickson v. U.S. Dep't of Interior, 982 F.2d 1332, 1340 (9th Cir.1992) (applying a summary judgment burden of production to an intervenor's evidence of standing submitted for the first time on appeal, where the challenged decision was resolved at summary judgment). The Court of Appeals for the District of Columbia, which handles a large docket of direct agency appeals, has adopted a summary judgment burden of production for petitioners seeking review of administrative actions. See Sierra Club v. EPA, 292 F.3d 895, 899 (D.C.Cir.2002). Under this standard, the petitioner must demonstrate each element of standing "by a substantial probability” and "may carry its burden of production by citing any record evidence relevant to its claim of standing and, if necessary, appending to its filing additional affidavits or other evidence sufficient to support its claim.” Id. at 899, 900-01; see also Lujan, 504 U.S. at 561, 112 S.Ct. 2130 (stating that a plaintiff "must set forth by affidavit or other evidence specific facts” to support standing to survive a motion for summary judgment).


. I note that APAC’s participation in the underlying agency proceeding does not confer standing because Article Ill's standing requirements do not apply to agency proceedings. See Summers v. Earth Island Inst., 555 U.S. 488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009); Nw. Envtl. Def. Ctr., 117 F.3d at 1528. The rules governing standing to participate in agency proceedings are almost universally more permissive than the requirements for constitutional standing. See, e.g., Office of Commc’n of the United Church of Christ v. FCC, 359 F.2d 994 (D.C.Cir.1966) (holding listening public's interest in programming content was sufficient to confer standing to intervene in FCC adjudicatory proceeding involving license renewal); Scenic Hudson Preservation Conference v. Fed. Power Comm’n, 354 F.2d 608 (2d Cir.1965) (holding the "private attorney general” concept justifies intervention in agency hearing by those without a direct personal or economic interest in agency decision). Historically, courts and agencies have broadened public participation in agency proceedings on the theory that broad public participation allows interested persons and groups to express their views before agency policies are announced and implemented, eases the enforcement of administrative programs relying upon public cooperation, satisfies judicial demands that agencies observe the highest procedural standards, and increases public confidence in the fairness of administrative hearings. See Barry B. Boyer, Funding Public Participation in Agency Proceedings: The Federal Trade Commission Experience, 70 Geo. L.J. 51, 52 & n.6 (1981) ("[Njumerous legal and administrative victories ... established broad rights of public participation in agency proceedings.”); Roger C. Cramton, The Why, Where and How of Broadened Public Participation in the Administrative Process, 60 Geo. L.J. 525, 530-33 (1972); Reuel E. Schiller, Enlarging the Administrative Polity: Administrative Law and the Changing Definition of Pluralism, 1945-1970, 53 Vand. L.Rev. 1389, 1417 (2000) (starting in the 1940s, federal courts “chang[ed] a variety of administrative law doctrines in ways that increased judicial scrutiny of the administrative process and opened that process up to parties that it believed were systematically excluded”).


. The majority suggests that it is inappropriate to examine the statute in the context of a legally cognizable interest, and that instead we should look to the statute only when analyzing prudential standing. This Court’s and the Supreme Court's jurisprudence suggest otherwise. See, e.g., Linda R.S. v. Richard D., 410 U.S. 614, 617 n. 3, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973) ("It is, of course, true that Congress may not confer jurisdiction on Article III federal courts to render advisory opinions. But Congress may enact statutes creating legal rights, the invasion of which creates standing, even though no injury would exist without the statute." (citation and internal quotation marks omitted)); Fulfillment Servs. *973Inc. v. United Parcel Serv., Inc., 528 F.3d 614, 618-19 (9th Cir.2008) (same); Maricopa-Stanfield Irrigation & Drainage Dist. v. United States, 158 F.3d 428, 435 (9th Cir.1998) (stating that in construing a water district’s subcontracts with the United States, this Court "must interpret them 'against the backdrop of the legislative scheme that authorized them, and ... in light of the policies underlying the controlling legislation.’ ” (quoting Peterson v. U.S. Dep’t of Interior, 899 F.2d 799, 807 (9th Cir.1990))).


. While BPA may make sales to other parties under limited circumstances, APAC does not allege it purchased power from BPA under any of these circumstances.


. As noted above, the underlying policy favoring the inclusion of a broad range of parties in administrative proceedings does not apply to Article III courts. See supra note 8.


. See H.R.Rep. No. 96-976(11), at 35-36 (1980), reprinted in 1980 U.S.C.C.A.N. 6023, 6033.


. Id. at 36 (noting that while the REP program broadened residential customers' access to less expensive BPA power, the concurrent implementation of the rate ceiling “added protection against preference utilities and their customers suffering the adverse and economic consequences as a result of [the NWPA])” (emphasis added); see also PGE, 501 F.3d at 1016; Pub. Util. Comm’n of Or. v. Bonneville Power Admin., 767 F.2d 622, 624 (9th Cir.1985) (“One of the goals of the Act is to ensure that residential customers served by the Northwest IOU's have wholesale rate parity with residential customers served by publicly owned utilities and public cooperatives, BPA’s preference customers.” (emphasis added)).


. See infra note 19 and accompanying text.


. This case and others belie the majority’s suggestion that this Court does not examine statutory rights when analyzing the injury-in-fact element. See also supra note 9.


. While APAC cites to the Rate Ceiling Test and provisions of the NWPA to demonstrate that its members enjoy various protections under the NWPA, for the reasons set forth above, these provisions do not confer rights on consumers like APAC, but rather only on BPA’s direct customers.


. All of the Joint COUs entered into the REP-12 Settlement Agreement. "[S]ome of the Joint COUs” supply power to APAC. Thus, at least "some” of APAC’s CQU suppliers agreed to the REP-12 Settlement Agreement and also intervened in this action to oppose APAC's petition.


. In their brief, the Joint COUs explain why they joined the REP-12 Settlement and gave up potential rights in exchange for certainty:
APAC also claims [the REP-12 Settlement] is unreasonable because all the risk is on the side of the COUs. This assertion is not credible. The COUs — who, unlike APAC, have a direct stake in the settlement— overwhelmingly supported and joined the Settlement. No COU has challenged the Settlement here as being unreasonable or inconsistent with its statutory rights. In supporting the Settlement before BPA, the COUs explained the serious risks they faced in the absence of the Settlement and their belief that settlement was the only reasonable way for them to achieve, within a reasonable time frame, the certainty regarding the REP they need to conduct their business.


.The parties rely on principles of contract law in their briefs. Although not explicitly adopting the term "intended beneficiary,” the parties appear to present differing views regarding whether APAC, on account of its *978pass-through contracts, is an intended third-party beneficiary of BPA’s agreements with the COUs. Since the parties rely on principles of contract law in making their arguments, contract law relating to third-party beneficiaries is instructive here. First, state law applies to a determination of whether APAC is a third-party beneficiary of the COUs' contracts with BPA. See Snohomish Cnty. Pub. Util. Dist. No. 1 v. Pacificorp (SCPUD), 745 F.Supp. 1581, 1584 (D.Or.1990). In Oregon and Washington, courts have held that intent to include a third-party beneficiary in a contract must appear from the terms of the contract construed as a whole and in light of the circumstances in existence at the time the contract was entered into. See Aetna Cas. & Surety Co. v. Or. Health Scis. Univ., 96 Or. App. 292, 773 P.2d 1320, rev. allowed, 308 Or. 465, 781 P.2d 1214 (1989); Postlewait Constr., Inc. v. Great Am. Ins. Co., 106 Wash.2d 96, 720 P.2d 805, 806-07 (1986). The parties to a contract must intend that the promisor assume a direct obligation to the intended beneficiary. Postlewait, 720 P.2d at 806. In the absence of this direct benefit, the third-party beneficiary is merely an "incidental” beneficiary that acquires no rights under the contract. Id. Failure to name the third-party beneficiary, while not dispositive, is a strong indication that the promisee did not intend to confer a benefit on that party. Nw. Airlines v. Crosetti Bros., 258 Or. 340, 483 P.2d 70, 73 (1971).
Here, APAC has not argued or offered evidence that the COUs’ contracts with BPA name APAC’s members as beneficiaries, nor is there any indication from the contract terms or circumstances that BPA and the COUs intended to confer rights on the COUs' customers. At most, the statutory language indicates APAC members could be construed as incidental beneficiaries that acquire no enforceable rights. See SCPUD, 745 F.Supp. at 1584 (holding a local utility district lacked standing to bring a declaratory relief action in a contract dispute between an IOU and a joint operating agency because the utility failed to demonstrate a cognizable injury or a personal stake in the contracts at issue; the fact that the local utility districts might "receive the benefit of lower rates due to [the IOUs] participation” in the contracts was not sufficient to confer third-party standing or to establish an injury in fact).